DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/2022 has been entered.
Response to Arguments
Applicant's arguments filed 8/16/2022 have been fully considered but they are not persuasive.
With regard to applicant’s arguments on pages 9-12 directed towards Kuhn et al. (Kuhn) (DE102012202825),
As to Claims 17 and 36,
Applicant argues that Kuhn does not disclose at least one compensation coil for generating a compensation field while the oscillator is driving the primary coil to manipulate the alternating magnetic field generated by the primary coil.  The Examiner respectfully disagrees.
The Examiner acknowledges that applicant is now reciting that the intended manipulation is “while the oscillator is driving the primary coil,” but the Examiner respectfully notes that this recitation is an intended use of the coil, and that the coil of Kuhn is capable of performing this function.  The coil, by itself, is not capable of generating a magnetic field without a current being placed into the coil, and it is the source of current for the coil that, in combination with the coil, would cause the system to be capable of or configured to drive the compensation coil while the primary coil is being driven.  However, applicant is not claiming this, and is instead only reciting the manner in which the compensation coil is intended to be employed, which is not the same as a group of components configured to perform the claimed function.  As a parallel, the phrase “a car for driving on the road while another car is passing by” would only require a car that could be used on a road while another car is passing by.  In the same manner, the Kuhn of coil is reasonably capable of being used to generate a magnetic field at any time, including while the primary coil is being driven.  Even if the coils of Kuhn were designed such that the transmitting coils 2 and 3 do not interference with each other, applicant is not reciting that the system is configured to cause the compensation coil to generate a magnetic field at the same time the primary coil is generating a magnetic field.  Instead, applicant is reciting that the compensation coil is intended to be used in that manner, and the coils of Kuhn could reasonably be used in that manner as any coil could be used at any time to generate a magnetic field.
Applicant than argues that the separately controllable current source is configured to control a current provided to the at last one compensation coil and control and evaluation unit is further equipped to control the separately controllable current source to adjust the current provided to the at least one compensation coil to generate the compensation field.  The Examiner respectfully further notes that Kuhn discloses this claim feature.  During the interview, it is was discussed where applicant would use the phrase “configured to” to therefore indicate that the elements of the system were configured to control the current to compensation coil to cause it to generate a magnetic field while the primary coil generated a magnetic field.  While there is no requirement that applicant use any specific language with regard to this issue, the Examiner respectfully notes that applicant is reciting “equipped to control” as opposed to “configured to control.”  Stating that something is configured to control requires an actual state of configuration of the system so as to allow it to perform the functional language of controlling the current in the compensation coil to cause it to generate a magnetic field while the primary coil generates its magnetic field.  However, the phrase “equipped to control” is not the same and instead only requires that the system be furnished with the features needed to allow for this ability.  Kuhn reasonably includes the features necessary to be equipped to control the current in the claimed manner because it has all of the necessary equipment needed to perform this function, including the compensation coil, current source, control unit, and all wiring necessary to perform this feature.  As such, Khun’s control unit is equipped to perform the claimed feature.  Note that Kuhn explains in paragraphs [0021],[0022] that after the secondary system using coils (2,4) is active, the primary system becomes active, and thus coils (3,5) are used.  The compensation coil, which is part of the secondary system, in combination with the timer, therefore manipulates the field of the primary coil by causing the primary coil to change from a zero generated field to a non-zero generated field when the primary system is activated.  As such, the control unit ((13a),(13b),(14a),(14b),(11),(8)) in combination with the oscillator (12b) reasonably discloses this claim feature.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-37 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Kuhn et al. (Kuhn) (DE102012202825) or, in the alternative, under 35 U.S.C. 103 as obvious over Kuhn et al. (Kuhn) (DE102012202825) in view of Ashe (US 2003/0173953).
Note: the cited pages, paragraphs, and lines for the above reference come from the previously provided English machine translation.
As to Claim 17,
Kuhn An inductive proximity switch comprising: a primary coil (3) for generating an alternating magnetic field (Paragraphs [0013][0017],[0022]), an oscillator (12b) for driving the primary coil (Figure 2), a control and evaluation unit ((13a),(13b),(14a),(14b),(11),(8)), which is operatively connected to the oscillator and is equipped to acquire and evaluate an amplitude and a phase position of a current in the primary coil and for outputting a detection signal (S) depending on the acquired current in the primary coil (Paragraphs [0013],[0021] / note the microcontroller uses the strength of the transmission pulse which is the amplitude, and the shape, strength collectively reasonably includes the phase position because this would reasonably include the entirety of the actual wave, such as a sinusoidal wave, plotted in two dimensions to thereby show the actual shape and the amplitude of the wave, and note receiver coils need not be used and instead the transmitter coils can be used for both receiving and transmitting), at least one compensation coil (4) for generating a compensation field while the oscillator is driving the primary coil to manipulate the alternating magnetic field generated by the primary coil (Paragraph [0013] / note the compensation coil is capable of generating a magnetic field that can manipulate the alternating magnetic field of the primary coil), and a separate controllable current source (12a) configured to control a current provided to the at least one compensation coil (Figure 2),(Paragraph [0021]), wherein the control and evaluation unit is further equipped to control the separately controllable current source to adjust the current provided to the at least one compensation coil to generate the compensation field (Paragraph [0021] / note that the control and evaluation unit is equipped for the claimed ability because it has all structure needed to perform this function).
Kuhn is stated to disclose the feature of one compensation coil for generating a compensation field while the oscillator is driving the primary coil to manipulate the alternating magnetic field generated by the primary coil because Kuhn discloses a coil, used for compensation, that could be utilized in the intended manner. Kuhn is further stated to disclose the control and evaluation unit is further equipped to control the separately controllable current source to adjust the current provided to the at least one compensation coil to generated the compensation field, because the unit of Kuhn as indicated above includes all necessary hardware to perform this ability, and is therefore reasonably equipped in the claimed manner. Applicant does not reasonably define the bounds of what applicant means by stating that the control unit be “equipped” in the context of the claim, and it is reasonable to state that having all necessary hardware and structure needed to perform the claim feature reasonably means that the control unit of Kuhn is equipped in the claimed manner.
That stated, Kuhn does not expressly disclose a compensation coil used to compensate a primary coil while it is generating a magnetic field, and does not expressly disclose a control unit that is actually configured to control the separately controllable current source to adjust the current provided to the at least one compensation coil to generated the compensation field, and in this specific context, Kuhn does not disclose at least one compensation coil for generating a compensation field while the oscillator is driving the primary coil to manipulate the alternating magnetic field generated by the primary coil, and the control and evaluation unit is further equipped to control the separately controllable current source to adjust the current provided to the at least one compensation coil to generate the compensation field.
Ashe discloses at least one compensation coil (23) for generating a compensation field while the oscillator is driving the primary coil ((17) and/or (19) and/or (21)) to manipulate the alternating magnetic field generated by the primary coil (Paragraph [0028]), and the control and evaluation unit is further equipped to control the separately controllable current source to adjust the current provided to the at least one compensation coil to generate the compensation field (Paragraphs [0036], [0037], [0038] / note that the component that decides what the current in compensation coil should be adjusted to and causes the compensation driver to adjust the current to this amount is the control and evaluation unit).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Kuhn to include at least one compensation coil for generating a compensation field while the oscillator is driving the primary coil to manipulate the alternating magnetic field generated by the primary coil, and the control and evaluation unit is further equipped to control the separately controllable current source to adjust the current provided to the at least one compensation coil to generate the compensation field as taught by Ashe in order to advantageously be able to reduce or minimize unwanted magnetic fields generated by metallic objects in the area of the detection system (Paragraphs [0001], [0027]).
As to Claims 18 and 19,
Kuhn discloses wherein the at least one compensation coil includes a plurality of compensation coils (2),(4) (Figure 1 / note either or both coils (2),(4) are reasonable compensation coils as they are used in the compensation process to account for the installation environment).
That stated, Kuhn does not disclose a plurality of compensation coils that are intended to generate magnetic fields, and in this context does not disclose wherein the at least one compensation coil includes a plurality of compensation coils.  Kuhn further does not disclose the separately controllable current source is one of a plurality of separately controllable current sources, wherein the inductive proximity switch includes a different separately controllable current source for each of the plurality of compensation coils.
Ashe discloses that it is known to use plural compensation coils (Figure 4) in a position measurement system.
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Kuhn to duplicate the entire compensation coil system of Kuhn or duplicate the entire system of Kuhn to therefore disclose a plurality of compensation coils that are intended to generate magnetic fields, and in this context does not disclose wherein the at least one compensation coil includes a plurality of compensation coils, the separately controllable current source is one of a plurality of separately controllable current sources, wherein the inductive proximity switch includes a different separately controllable current source for each of the plurality of compensation coils, given the above disclosure and teaching of Ashe in order to provide a redundant compensation and redundant sensing system in case one of elements of the compensation or sensing system fails, and in order to advantageously be able to provide additional compensation to further reduce unwanted magnetic fields in the immediate area in a manner beyond the limitations of a single compensation coil.
As to Claim 20,
Kuhn discloses the separately controllable current source is equipped to control at least one of: an amplitude or a phase position of the at least one compensation coil current (Paragraph [0013], [0021]), (Figure 2)).
As to Claim 21,
Kuhn discloses a compensation coil of the at least one compensation coil surrounds the primary coil at least partially (Figure 1).
As to Claim 22,
Khun discloses the compensation coil surrounding the primary coil at least partially has an expansion in an axial direction which is greater than or equal to an expansion of the primary coil or of a coil core of the primary coil in its axial direction (Figure 1 / note coil (2) is longer in the left/right direction (axial direction) than coil (3)).
As to Claim 23,
Kuhn discloses a compensation coil of the at least one compensation coil surrounds the primary coil completely (Figure 1).
As to Claim 24,
Kuhn discloses a compensation coil of the at least one compensation coil is arranged in an axial direction behind the primary coil (Figure 1/ note that applicant does not define what location is “behind” the primary coil, and the Examiner is interpreting the rightmost edge of the primary coil (3) to be the back of the coil, and note that compensation coil (2) extends beyond this location and is therefore reasonably behind the primary coil).
As to Claim 25,
Kuhn discloses the compensation coil arranged behind the primary coil has a diameter that is greater than or equal to a diameter of the primary coil or the diameter of a coil core of the primary coil (Figure 1).
As to Claim 26,
Kuhn discloses the primary coil has a coil core (1)) (Figure 1), (Paragraph [0017]).
As to Claim 27,
Kuhn discloses the coil core is a pot core (Paragraph [0017]).
As to Claim 28,
Kuhn discloses the primary coil is positioned in a tubular housing (10) on a front side of the tubular housing (Paragraph [0027]), (Figure 1 / note the rightmost side of the housing is interpreted to be the front side of the housing).
As to Claim 29,
Kuhn discloses the primary coil, the at least one compensation coil and the separately controllable current source are arranged in a rectangular or cylindrical housing (9),(10) (Paragraph [0027]), (Figures 1,2 / note both coils (2),(4) can be compensation coils and that two different controllable current sources can exist because, while intended or not, coil (4) is shown to have a controllable current source and coil (2) is described to have a controllable current source in the disclosure).
As to Claim 30,
Kuhn discloses the housing is made of at least one of plastic or metal (Paragraph [0020])
As to Claim 31,
Kuhn discloses the primary coil, the at least one compensation coil and the separately controllable current source are arranged in a housing in the shape of a circular cylinder (Paragraph [0027]), (Figures 1,2 / note both coils (2),(4) can be compensation coils and that two different controllable current sources can exist because, while intended or not, coil (4) is shown to have a controllable current source and coil (2) is described to have a controllable current source in the disclosure).
As to Claim 32,
Kuhn discloses the control and evaluation unit is also equipped to control the separately controllable current source (Figure 2 / note the control and evaluation unit, including (8),(11), controls the current sources (12a),(12b)).
As to Claim 33,
Kuhn discloses the control and evaluation unit has a programmable logical component with analog and digital functionality (Paragraph [0021] / note the microcontroller which must have analog functionality to, for example, receive a source of energy from an analog current source to power the microcontroller, and a microcontroller must have digital processing).
As  Claim 34,
Kuhn discloses the control and evaluation unit has a programmable microcontroller with analog and digital functionality (Paragraph [0021] / note the microcontroller which must have analog functionality to, for example, receive a source of energy from an analog current source to power the microcontroller, and a microcontroller must have digital processing).
As to Claim 35,
Kuhn discloses the control and evaluation unit is equipped to determine when the current in the primary coil falls below a threshold to be specified and depending on that, to output an output signal (Paragraph [0022] / note that the binary output S is generated if a target is present on the basis of the measured value, and thus regardless of the formula or process used, a threshold is reasonably relied upon where certain values indicate no target is present, an certain values do indicate a target is present, and if the measured value falls below this threshold, it can reasonably be stated that no target is detected).
As to Claim 36,
Kuhn An inductive proximity switch comprising: a primary coil (3) for generating an alternating magnetic field (Paragraphs [0013][0017],[0022]), an oscillator (12b) for driving the primary coil (Figure 2), a control and evaluation unit ((13a),(13b),(14a),(14b),(11),(8)), which is operatively connected to the oscillator and is equipped to acquire and evaluate an amplitude and a phase position of a current in the primary coil and for outputting a detection signal (S) depending on the acquired current in the primary coil (Paragraphs [0013],[0021] / note the microcontroller uses the strength of the transmission pulse which is the amplitude, and the shape, strength collectively reasonably includes the phase position because this would reasonably include the entirety of the actual wave, such as a sinusoidal wave, plotted in two dimensions to thereby show the actual shape and the amplitude of the wave, and note receiver coils need not be used and instead the transmitter coils can be used for both receiving and transmitting), at least one compensation coil (4)  for generating a compensation field (Paragraph [0013] / note the compensation coil is capable of generating a magnetic field that can manipulate the alternating magnetic field of the primary coil), and a current source (12a), separately and independently controllable of the primary coil (Figure 2), configured to control a current provided to the at least one compensation coil (Figure 2), wherein the control and evaluation unit is further equipped to control the current source to adjust the current provided to the at least one compensation coil to manipulate the alternating magnetic field generated by the primary coil (Paragraph [0021] / note that the above current source is capable performing this function both because it is capable of causing the compensation coil to generate a magnetic field when the primary coil generates a field, and because the primary coil does not generate a field until after the compensation coil has been controlled and used to generate a field, thus manipulating the magnetic field of the coil from a zero field to a non-zero field, and note that the control and evaluation unit is equipped for the claimed ability because it has all structure needed to perform this function).
Kuhn is stated to disclose the control and evaluation unit is further equipped to control the current source to adjust the current provided to the at least one compensation coil to manipulate the alternating magnetic field generated by the primary coil, because the unit of Kuhn as indicated above includes all necessary hardware to perform this ability, and is therefore reasonably equipped in the claimed manner. Applicant does not reasonably define the bounds of what applicant means by stating that the control unit be “equipped” in the context of the claim, and it is reasonable to state that having all necessary hardware and structure needed to perform the claim feature reasonably means that the control unit of Kuhn is equipped in the claimed manner.
That stated, Kuhn does not expressly disclose the control and evaluation unit is further equipped to control the current source to adjust the current provided to the at least one compensation coil to manipulate the alternating magnetic field generated by the primary coil.
Ashe discloses at least one compensation coil (23) for generating a compensation field while the oscillator is driving the primary coil ((17) and/or (19) and/or (21)) to manipulate the alternating magnetic field generated by the primary coil (Paragraph [0028]), and the control and evaluation unit is further equipped to control the separately controllable current source to adjust the current provided to the at least one compensation coil to generate the compensation field (Paragraphs [0036], [0037], [0038] / note that the component that decides what the current in compensation coil should be adjusted to and causes the compensation driver to adjust the current to this amount is the control and evaluation unit).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Kuhn to include the control and evaluation unit is further equipped to control the current source to adjust the current provided to the at least one compensation coil to manipulate the alternating magnetic field generated by the primary coil as taught by Ashe in order to advantageously be able to reduce or minimize unwanted magnetic fields generated by metallic objects in the area of the detection system (Paragraphs [0001], [0027]).
As to Claim 37,
Kuhn discloses the at least one compensation coil includes a plurality of compensation coils (2),(4) (Figure 2), and wherein one of the plurality of compensation coils at least partially surrounds the primary coil (Figure 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858